         Case 1:19-cv-12067-NMG Document 9 Filed 11/06/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



                                                                     Civil Action
                                                                     No: 19-12067-NMG


                             AMADEAU MENDES SEMEDO

                                            v.


                                THOMAS M. HODGSON



                               ORDER OF DISMISSAL

GORTON, D.J.


        In accordance with the Notice of Release of Petitioner from Detention filed by the
Respondent, Thomas H. Hodgson, on 10/31/2019 , it is hereby ORDERED that the above-entitled
action be and hereby is dismissed.



                                                              By the Court,


                                                              /s/ Christine M. Lima
                                                              Deputy Clerk




November 6, 2019


To: All Counsel
